DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/05/2021 to the Office Action mailed on 08/05/2021 is acknowledged.

Claim Status
Claims 1-6 and 8-21 are pending. 
Claims 22-58 were previously canceled and claim 7 is canceled.
Claim 1 is currently amended.
Claims 1-6 and 8-21 have been examined.
Claims 1-6 and 8-21 are rejected.
Priority
	Priority to 371 PCT/US2019/012501 filed on 01/07/2019, which claims priority to application 62/614230 filed on 01/05/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This rejection is reiterated from the previous Office and modified in view of the amendments to the claims.
1-6, 8-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002).
The claims are directed to method of treating myopia in a patient comprising administering to the patient a composition comprising a copper containing compound.
Wollensak et al. teach scleral strength and the degree of collagen crosslinking in the sclera seem to play a pivotal role in the development of myopia (page 692, column 1m paragraph 2). Scleral collagen might be a good target for crosslinking in progressive myopia and should be tried clinically and experimentally (page 692, column 2, paragraph 2). Inhibition of lysyl oxidase (LOX) prevents collagen crosslinking and increased myopia (page 692, column 2, paragraph 1).
Wollensak et al. lacks a teaching comprising applying a composition comprising a copper containing compound.
Dudakova et al. teach that they hypothesize that Cu deficiency in KC corneal tissue is reflected not only by lower LOX activity (page 522, column 1, paragraph 3).
Richardson et al. teach an ophthalmic dosage form including solutions and suspensions prepared as eye drops comprising 0.4µg/ml- 15µg/ml (0.06%) copper sulfate, 0.06µg/ml-8.5µg/ml (0.04%) zinc sulfate, and bezalkonium chloride; applied one-4 times a day (column 12, lines 40-67 and column 13, lines 1-64). The composition is applied to treat diseases caused by herpes simplex virus (abstract)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of Richardson et al. to treat myopia in a patient and have a reasonable expectation of success. One would have been motivated to do so since, Wollensak et al. teach that inhibition of lysyl oxidase prevents collagen crosslinking which results in myopia. Dudakova et 
Response to Applicant’s Arguments
The rejection of claims 1, 2, 4, 8, 12, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coroneo (US Patent Application Publication 2006/0276777 A1, Published 12/07/2006) is withdrawn in view of the amendments to the claims.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002) is moot since the claim is canceled.
With regard to the rejection of claims 1-6, 8-18, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002):
Applicant argues that Wollesnka et al. is focused on the sclera not cornea in treatment of myopia. Applicant’s argument has been fully considered but found not to be persuasive. While Wollenska et al. does not expressly discuss the cornea, the treatment of myopia by application of composition to the eye would inherently also crosslink collagen in the cornea as the composition necessarily comes into the contact with the cornea by the method step of application to the eye. 
Applicant also argues that Wollenska et al. does not teach application of copper for the treatment of myopia. Applicant’s argument has been fully considered but found not to be persuasive. In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that Wollenska et al. is a preliminary investigation and does not conclude that crosslinking agents would treat myopia. Applicant’s argument has been fully considered but found not to be persuasive. The fact that the reference is a preliminary investigation does not negate the teachings therein. At the very least Wollenska et al. provides sufficient motivation to one of ordinary skill in the art to try using crosslinking agents to treat myopia. 
Applicant also argues that Dudakova et al. does not mention actual treatment of keratoconus but is only directed to an investigative effort. Applicant’s argument has been fully considered but found not to be persuasive. The fact that the reference is a preliminary investigation does not negate the teachings therein. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner did not rely on Dudakova et al. only in that LOX activity is lower in the cornea where there is copper deficiency. 
Applicant further argues that Dudakova et al. does not teach application of copper for the treatment of myopia. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner has relied on the teachings of Richardson et al. that a composition comprising copper can be formulated to be safe and effective for ophthalmic administration.
Applicant finally argues that there is no motivation to combine the teachings of Wollenska et al., Dudakova et al., and Richardson et al. without hindsight. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The prior art provides the motivation to administer an ophthalmic composition comprising copper to treat myopia. Wollenska et al. teach that inhibition of LOX prevents crosslinking of collagen which leads to myopia. Dudokova et al. teach that low levels of copper results in low activity of LOX. Therefore, it would be obvious to one of ordinary skill in the art that increasing copper in the eye would result in activation of LOX, that activation of LOX would result in crosslinking of collagen, and finally that increased crosslinking of collagen would treat or prevent the progression of myopia. Richardson et al. 
For the foregoing reasons the rejection is maintained. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-6 and 8-21 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is copper imbalance an environmental factor influencing keratoconusdevelopment?, Published 2015) and Richardson et al. (US Patent 6455061 B2, Published 09/24/2002).
The claims are further directed the composition being administered in connection with the an ocular-shaping device.
The teachings of Wollensak et al., Dudakova et al., and Richardson et al. are discussed above. 
Wollensak et al. does not teach the composition being administered in connection with the an ocular-shaping device.
Coroneo teaches methods and compositions of the present invention can be used to correct myopia, astigmatism, and hyperopia (paragraph 0093). 	A method of moulding corneal tissue comprising administering a composition an effective amount of one or more compounds that activate at least one matrix metalloproteinase enzyme in the cornea, providing a shaping means to the patients cornea, ceasing use of the shaping means; the desired corneal shape is retained by administration of an effective amount of one or more compounds that return the cornea to a hardened state such as copper sulfate; preferably being administered topically (claims 1, 6, and 15).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617